DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 1/4/2021 has been entered. Claims 12, 15-19, 21, 23, and 25-31 remain pending in this application. 
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that the media taught by Nelson is not necessarily responsive to an electrical or electromagnetic stimulus, the examiner disagrees. It is first noted that the terms “depend on” and “affected by” are broad and do not require any particular action. Further, the term “responsive” is broad and, when give its broadest reasonable interpretation, can include any number of responses (for example: a change in pliability or some degree of curing, a change in temperature/size/appearance/strength/modulus/smell/color, any physical or chemical change, more or less resistance to electricity, shock, and/or moisture, etc.). The examiner maintains that one of ordinary skill in the art would easily recognize that electricity from an electrical stimulus, such as an electrical heating element, would create heat thereby heating the resin of Nelson and resulting in a response, such as partial or complete curing of the resin (in the same way described by Nelson in paragraphs 0034-0035), which would also lead to a varying degree of compressibility and therefore meets the newly added limitations. The examiner also maintains that the In the interest of compact prosecution, it is suggested that applicant amend the claims to more clearly define the inventive features of the disclosed invention. 
With regard to applicant’s argument that a non-structural material cannot provide tunable compressibility properties to the prosthetic foot as claimed, the examiner disagrees. First, it is clear that Nelson teaches that a resin impregnated fiber material is generally used (paragraph 0033), but additionally contemplates the use of a non-structural material (paragraph 0038). The examiner was simply putting on the record that the non-structural material of Nelson could be interpreted as the claimed media, given the breadth of the claim. Further, the examiner notes that applicant has not provided any reason as to why the disclosed non-structural material would not be capable of providing tunable compressibility properties as claimed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15, 21, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2008/0228288 A1 to Nelson et al. (Nelson).


    PNG
    media_image1.png
    360
    234
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    566
    391
    media_image2.png
    Greyscale


Nelson also meets the limitations of a prosthetic running foot comprising:-4-Application No.: 16/164,580Filing Date:October 18, 2018 a hollow foot member, the hollow foot member comprising a proximal end and a distal end, the proximal and distal ends being both closed (fig. 10A), wherein at least a distal portion of the foot member comprises a curved side profile; wherein the hollow foot member comprises a body surrounding a plurality of hollow chambers (paragraph 0037 and 0046), and wherein the body of the hollow foot member comprises a carbon fiber material (paragraph 0032, lines 14-17). As best understood by the examiner, the plurality of hollow chambers are not fluidly connected to one another and one or more of the plurality of hollow chambers are at least partially filled with fluid or media (paragraph 0033 and 0038).  
Further, the non-structural material and/or resin impregnated fiber material (media/polymer) placed in the tubular cavity has tunable compressibility properties that .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson.
Nelson teaches the invention substantially as claimed according to claim 21. At least one embodiment of Nelson also meets the limitations wherein the hollow foot member is symmetrical in a media-lateral direction (see, for example, fig. 11A). The examiner takes the position that it would have been an obvious matter of design choice to make the different portions of the foot member of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al.. 
Claim 16-19, 27 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of US Patent Application Publication No. 2010/0301632 A1 to Bryne (Bryne).
Nelson teaches the invention substantially as claimed according to claims 12 and 21. Nelson also teaches at least one embodiment that has a cross-sectional profile that is nearly rectangular with slightly rounded corners, which can be construed as ovular. Further, Nelson teaches that the diameter, cross-sectional shape, thickness, and number of layers of composite material utilized and the composition of the composite materials utilized may be altered to achieve optimum performance characteristics (paragraph 0032, lines 20-29). However, Nelson does not appear to teach wherein at least one portion of the foot member comprises a substantially airfoil-shaped transverse cross-section or substantially elliptical-shaped transverse cross-section, or a surface material disposed on at least a portion of one or both of anterior and posterior surfaces of the foot member, wherein the surface material provides said portion with a non-planar cross- sectional profile.
Bryne teaches a new aerodynamic cover for improving speed when cycling (abstract). The cover includes fins extending down from the rear side of the ankle portion, around the heel portion, to the underside of the sole portion and is thickest at its innermost portions, where it connects, and thinnest at its outermost portions (fig. 1). The examiner takes the position that the fin has a substantially airfoil-shaped transverse cross-section that can also be construed as a substantially elliptical-shaped transverse cross-section. Further, Bryne teaches fins (surface material) disposed on the anterior and posterior surfaces that provide a non-planar cross-sectional profile.
.
Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of US Patent No. 6,899,737 B1 to Phillips (Phillips).
Nelson teaches the invention substantially as claimed according to claim 25. However, Nelson does not appear to teach that different hollow chambers comprise different fluids or media with different compressibility properties.
Phillips teaches a prosthetic foot incorporating a cushioned ankle including an ankle block formed of a resilient material or bladder having desired compliance and energy return characteristics (abstract). More specifically, Phillips teaches one embodiment that includes two bladders (chambers; 19a and 19b) fluidly connected to one another (col. 17, lines 29-43 and fig. 13), the different chambers comprising different fluid or media, at least in amount, and therefore having different compressibility properties (col. 18, lines 39-55), wherein the media has tunable compressibility properties that depend on or are affected by an external stimulus (air input source; 21d), for the purpose allowing selective adjustment of pressure.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/           Examiner, Art Unit 3774          


/BRUCE E SNOW/           Primary Examiner, Art Unit 3774